Merrick, C. J.
We consider the objections to the form of the action virtually determined by the decree of this court remanding the cause in order to make parties. See case, 9 An. 302.
*270The plaintiff Oronan and the appellants, the Cities of Baltimore and New Orleans, the universel legatees under the will of McBonogh, claim title through A. Hodge, Jr.
The act of sale from Hodge to Oonrey was duly recorded, and although junior to the auction sale under which the legatees of MeBonogh claim, must nevertheless prevail over it, because among other reasons it does not appear that the auctioneers were authorized in writing to make the sale. C. C. 2584; 9 An. 363.
The universal legatees of the will of MeBonogh being without interest in the property, cannot question the 'sale to Cronan for irregularities, if any such exist.
Judgment affirmed.